BUDGE, C. J.,
Concurring. — Under the facts as found by the trial court, in my opinion there was no contract of insurance, but there was a contract for insurance or to insure.
If there were a contract of insurance the action would be upon the contract and the question of negligence would not be involved; the measure of damages, however, would be the same.
This is an action based upon negligence and tried upon that theory. In addition to the authorities cited in Justice Morgan’s opinion on the proposition that this is an action in tort and not on contract, the following authorities are cited: Wilken v. Capital Fire Ins. Co., 99 Neb. 828, 157 N. W. 1021; Stearns v. Merchants’ Life & Casualty Co., 38 N. D. 524, 165 N. W. 568; Live Stock Ins. Assn. v. Stickler (Ind. App.), 115 N. E. 691, 694.
There is a line of authorities holding that where a broker undertakes to place insurance for another, it is his duty to do so, that he must exercise ordinary diligence and that he is liable for negligence. (Backus v. Ames, 79 Minn. 145, 81 N. W. 766; Rezac v. Zima, 96 Kan. 752, Ann. Cas. 1918B, 1035, 153 Pac. 500; Diamond v. Duncan, 107 Tex. 256, 172 S. W. 1100, 177 S. W. 955.) I am unable to see any distinction in principle, — whether the broker assumes the duty of procuring a certain kind of policy in whatever company he may see fit to place the insurance or whether he assumes the duty of writing the insurance in a designated company which he at the time represents as agent. The fact that the *489property was not insured was due to the negligence of Strickfadden, and while there are many authorities to the effect that an agent or servant is not liable in tort where the negligence amounts to mere nonfeasance, the better rule seems to be and certainly the modern trend of authority is toward holding him liable as well for nonfeasance as for misfeasance. (Haynes v. Cincinnati, N. O. & T. P. R. Co., 145 Ky. 209, Ann. Cas. 1913B, 719, 140 S. W. 176; Murray v. Cowherd, 148 Ky. 591, 147 S. W. 6, 40 L. R. A., N. S., 617; Morey v. Shenango Furn. Co., 112 Minn. 528, 127 N. W. 1134 (all cited in note to Wells v. Hansen, L. R. A. 1916F, 571); Sumey v. Craig Mountain Lbr. Co., ante, p. 234, 170 Pac. 112.)
The following rule quoted from the latter note in L. R. A. 1916F, 574, embraces a principle which applies directly to the facts as found in this case: “Where the servant is in full control of the work he is generally held liable for any negligent act resulting in injuries to others even by those courts which assert a distinction between misfeasance and nonfeasance. ’ ’
The company was properly joined because the negligence of Strickfadden constituted him and the company joint tortfeasors. ((Sumey v. Craig Mountain Lbr. Co., supra.)
The judgment should be affirmed.